JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the *26briefs filed by the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s June 23, 2015 order be affirmed for the reasons well-stated in that court’s memorandum opinion. The fee-related claims against the Alberses contained in Counts I-VI of the second amended complaint were properly dismissed on res judicata grounds in view of the decision of the California Court of Appeals in Albers v. Naegele, No. B240455, 2013 WL 5945676 (Cal. Ct. App. Nov. 6, 2013). And the district court properly determined that it lacked personal jurisdiction over Lloyd Mi-chaelson. See Counts V, VII-XIII. So, too, did the district court properly determine that there were insufficient contacts for it to exercise personal jurisdiction over the Alberses with respect to Counts IX-XIII. Finally, because appellant no 'longer argues that the counts against the “Doe” defendants', see Counts V, VII-XIII, were improperly dismissed for failure to state a claim, he has forfeited those claims. See U.S. ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir. 2004).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.